Citation Nr: 0201023	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  96-44 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to educational 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1943.  He passed away in April 1995, and his 
surviving spouse is the appellant in the present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).

A Travel Board Hearing was held at the RO before the 
undersigned, in September 1997.  The Board remanded the case 
for additional development, in January 1998, and thereafter 
denied the appeal, in a March 2000 decision, which was 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).

In November 2000, the Secretary of VA filed a Motion for 
Remand and to Stay Proceedings, essentially asking the Court 
to vacate the March 2000 Board decision and remand the case 
for additional development pursuant to the recently-enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, currently codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).  In February 2001, the 
Court issued an Order granting the motion, and the case has 
since been returned to the Board.



FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran died in April 1995, at the age of 75.  
According to his certificate of death, chronic obstructive 
pulmonary disease caused the veteran's death, and a recurrent 
cerebrovascular accident contributed to it.

3.  At the time of his death, the veteran was service 
connected for intervertebral disc syndrome, with severe 
incomplete paralysis of the peroneal and posterior tibial 
nerves, on the right side, with foot drop, evaluated as 80 
percent disabling; and for varicose veins in both legs, 
evaluated as 10 percent disabling; the combined evaluation 
was 80 percent, and a total rating was never in effect, 
either individually, or in combination.

4.  It is not shown that the veteran's service-connected 
disabilities caused, or contributed to, the veteran's death 
in April 1995.

5.  The issues on appeal do not involve a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 
38 U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. 
§§ 1110, 1310, 3500 et seq., 5103 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.312, 3.807 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159.

2.  An independent medical expert's opinion is not warranted. 
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial VCAA considerations

As indicated earlier, the VCAA was enacted during the 
pendency of the veteran's appeal.  This new statute 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at the 
Federal Register, 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

38 U.S.C.A. § 5103(a) (West Supp. 2001) provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(b)(1) (West Supp. 
2001) provides that, in the case of information or evidence 
that the claimant is notified under subsection (a) is to be 
provided by the claimant, if such information or evidence is 
not received by the Secretary within one year from the date 
of such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)(1), (e)).

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001) 
generally provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001) provides that the Secretary is not required 
to provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such provisions are implemented 
at 66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c), (d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required, are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  39 C.F.R. § 
3.159 has been revised in its entirety and now includes 
definitions such as what is considered to be competent lay 
and medical evidence, and what is considered to be a 
substantially complete application:

(1) Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.

(2) Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if 
it is provided by a person who has 
knowledge of facts or circumstances and 
conveys matters that can be observed and 
described by a lay person. 

(3) Substantially complete application 
means an application containing the 
claimant's name; his or her relationship 
to the veteran, if applicable; sufficient 
service information for VA to verify the 
claimed service, if applicable; the 
benefit claimed and any medical 
condition(s) on which it is based; the 
claimant's signature; and in claims for 
nonservice-connected disability or death 
pension and parents' dependency and 
indemnity compensation, a statement of 
income. 

66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)).

The implementing regulations have also removed references to 
"well grounded" claims found in the former regulations, 
effective November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  In Bernard v. Brown, the Court 
held that when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard, 4 Vet. App. 
384, 392-94 (1993).

In the present case, the Board notes that the appellant has 
not been prejudiced by its consideration of her claim for 
service connection for the cause of the veteran's death, to 
include entitlement to educational benefits pursuant to 
38 U.S.C.A. Chapter 35 (Chapter 35 benefits), pursuant to 
this new legislation and its implementing regulations, 
insofar as VA has already met all notice and duty to assist 
obligations to the appellant under the new law, to include as 
delineated under the newly-promulgated implementing 
regulations.  In essence, the appellant in this case has been 
notified of the laws and regulations pertaining to claims for 
service connection for cause of death, including entitlement 
to Chapter 35 benefits, and has, by information letters, 
rating actions, the Statement of the Case and Supplemental 
Statements of the Case issued throughout the pendency of this 
appeal, been advised of the evidence that has been considered 
in connection with her appeal, and of the evidence 
potentially probative throughout the procedural course of her 
claims process.

The appellant was also afforded an opportunity to provide 
testimony before the Board, which she and her son did, in 
September 1997, and to submit and/or identify any additional 
pertinent evidence not yet of record, but it is noted in this 
regard that the appellant has not identified, nor submitted, 
any additional evidence pertinent to her appeal.  Further, 
pursuant to the instructions in the January 1998 Board 
remand, the RO obtained not one, but two, VA medical opinions 
on the question of whether the veteran's service-connected 
disabilities should be considered the principal, or 
contributory, cause of the veteran's death, as claimed by the 
appellant.  Both medical opinions, which have been associated 
with the veteran's claims files, specifically address the 
question asked, leading the Board to believe that no 
additional development is necessary.

For the reasons set forth above, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.

The appellant has not been prejudiced in any way as a result 
of the Board deciding her claim without first affording the 
RO an opportunity to consider the claim anew in light of the 
newly-published VCAA, as well as its implementing regulations 
found at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326), or without first affording the appellant an 
opportunity to specifically respond to the new regulatory 
language.  A remand for adjudication by the RO would thus 
only serve to further delay the resolution of the claim on 
appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

Factual background

A review of the veteran's certificate of death reveals that 
the veteran died at his home in April 1995, at the age of 75, 
due to chronic obstructive pulmonary disease (COPD).  A 
recurrent cerebrovascular accident (CVA) was listed as a 
significant condition that contributed, but was not related, 
to the veteran's death, and an autopsy was not performed.

At the time of his death, the veteran was service connected 
for intervertebral disc syndrome, with severe incomplete 
paralysis of the peroneal and posterior tibial nerves, on the 
right side, with foot drop, evaluated as 80 percent 
disabling, and for varicose veins in both legs, evaluated as 
10 percent disabling.  A combined evaluation of 80 percent 
had been in effect since September 1986, and the veteran also 
had been in receipt of special monthly compensation on 
account of the loss of use of one foot since June 1948.  A 
total rating was never in effect for either disability, nor 
in combination.

The appellant's claim for service connection for the cause of 
the veteran's death, to include entitlement to Chapter 35 
benefits, was initially denied by the RO in December 1995, 
after findings to the effect that the medical evidence did 
not show that the service-connected disabilities caused or 
contributed to the veteran's death, and that the veteran, 
while honorably discharged, did not have a permanent, total 
service-connected disability at the time of his death.

At the September 1997 Travel Board Hearing, the appellant and 
her son stated that the veteran suffered from a multiplicity 
of medical problems during his lifetime, particularly with 
his legs, which started early on with lack of mobility of the 
legs, and with the passage of time progressed into swelling 
and painful legs, "blood clots ...[,] strokes[,] and other 
medical problems," and also required two emergency 
surgeries.  The appellant acknowledged, however, that no 
doctor ever told her that he or she believed that the 
veteran's death was directly related to his service-connected 
disabilities (see page six of the transcript of this 
hearing), but indicated that she nevertheless believed that 
the veteran's death should be service-connected "[b]ecause 
all the symptoms he had were indicative of problems with 
circulation [in his right leg]."  Her son, in summarizing 
their arguments, said the following:

I think, as you go through the material, 
it clearly states a strong case that all 
of his circulation, stroke, and a 
progression of other medical problems, 
emanated from his right leg service[-
connected] disability and resulted in his 
(1) being immobile, [and] (2) blood clots 
being initiated from his right leg.  On a 
number of occasions  -- the evidence that 
surgical bypass was necessary to get 
blood to the right leg, and the fact that 
multiple strokes over the course of the 
last couple of years of his life, 
ultimately, were a major contributing 
factor in his death.  And that is noted 
on his death certificate.  As the primary 
cause, also, could be attributed to a 
blood clot breaking loose from his right 
leg and causing the condition, that is 
called out as a primary cause of death 
also.

The appellant's son further stated that their belief that the 
veteran's death was service-connected was based upon his 
personal experience with the veteran and the actual contents 
of the veteran's medical records, which, in his opinion, 
presented "a strong case" in his favor.  He also made 
general references to his "summaries" or "chronological 
series of events," which the Board notes they had previously 
submitted as part of the appellant's Notice of Disagreement 
and Substantive Appeal.

The appellant's son's "summaries," or "chronologies," 
essentially contain references to the medical treatment 
received by the veteran throughout the years, and the 
appellant's son conclusion to the effect that the medical 
records "clearly establish" that the complications 
resulting from the veteran's disabilities could be considered 
a contributing factor in the conditions that ultimately led 
to his death.  They also contain a statement by the 
appellant's son to the effect that, while the maximum ratings 
received by the veteran during his lifetime were of 80 and 10 
percent for his two service-connected disabilities, with a 
maximum combined rating of 80 percent, a VA case manager 
encouraged the veteran in 1994 "to be reevaluated for a 100% 
disability rating and assured him that as a result, [the 
veteran] would be entitled to [dependency and indemnity 
compensation] benefits."  The re-evaluation was, according 
to the appellant's son, never conducted due to the rapid 
deterioration of the veteran's health.

It is noted that neither the appellant, nor her son, has 
shown, nor claimed, that she, or he, is a medical expert, 
capable of rendering medical opinions.

As indicated earlier, the Board remanded the case in January 
1998, asking the RO to secure a medical opinion on the 
question of whether the service-connected disabilities could 
be considered the principal, or a contributory, cause of the 
veteran's death.  The two medical opinions that were 
obtained, both dated in May 1998, are discussed in the 
following paragraphs.

In the first of the two VA medical opinions of May 1998, the 
subscribing physician noted that his review of the veteran's 
record showed that the veteran had suffered from an 
intervertebral disc problem at multiple levels in his lumbar 
spine, and severe degenerative joint disease in the same 
area, with spinal stenosis and radiculopathy of the lower 
extremities.  From the documentation in the veteran's 
"chart," it was difficult to assess whether the incomplete 
process of the peroneal nerve and posterior tibial nerve, 
with the residual foot drop, was caused by the nerve 
compression of the spine, or due to the veteran's multiple 
vascular problems in the lower extremities.  The veteran had 
suffered from severe vascular disease, which most likely 
contributed to the weakness in his lower extremity due to the 
one event.  The record also revealed that the veteran had 
thrombosis of the iliac vein and vessels, and an aortic 
aneurysm.  Following an acute episode of thrombosis of the 
iliac artery, the veteran developed weakness and paralysis of 
the lower extremity, which the subscribing physician was 
unsure was "due to compartment syndrome, ischemic episode of 
the lower extremity, or nerve problems secondary to 
ischemia."  He said, however, that he would doubt that the 
veteran would have had an acute episode of paralysis due to 
spinal compression from spinal stenosis at the same time:  It 
was unlikely, but not impossible.  Finally, he rendered the 
following opinion:

It is my opinion that the intervertebral 
syndrome which the [veteran] ... suffered 
from contributed very little, if any at 
all, to the [veteran]'s demise.  The 
[veteran] had severe vascular disease 
which was a contributing factor to his 
death.

In the second of the two VA medical opinions of May 1998, the 
subscribing physician, a VA Acting Chief of Surgery, said 
that he had reviewed the veteran's files.  He then listed the 
veteran's cause of death (COPD, with other contributing 
causes being recurrent CVA's) and the veteran's service-
connected disabilities at the time of death (intervertebral 
disc syndrome, with incomplete paralysis of the peroneal and 
posterior tibial nerves, with right foot drop, and varicose 
veins).  He then noted that the record showed that the 
veteran had ligation and stripping of the varicose veins in 
the early 1940's, and over the years developed some 
recurrence of the varicose veins for which he used elastic 
support.  Beginning in 1986, he developed severe right ileo-
femoral and femoral popliteal occlusive disease, for which he 
had a number of surgical procedures, including a right 
femoral popliteal bypass graft, a right ileo-femoral 
thrombectomy, with removal of the femoral popliteal bypass 
graft and reconstruction of the femoral artery, and 
subsequently had a femoral bypass graft, performed in 1986.  
Other health problems mentioned in the veteran's chart 
included an acute myocardial infarction in 1962, 
hypertension, COPD, and congestive heart failure.

Regarding the specific question asked in this case, the above 
VA physician stated the following:

The cause of death listed on his Death 
Certificate ... is [COPD] as the primary 
cause and recurrent [CVA]s as the 
contributing cause.  No mention is made 
that his peripheral vascular occlusive 
disease contributed to his death.

[The veteran] obviously had many serious 
medical problems including [COPD], 
cerebral vascular occlusive disease, 
peripheral vascular occlusive disease, 
hypertension and congestive heart 
failure.  Although all of these 
conditions may have contributed to his 
demise, there is no cause and effect 
relationship between these conditions and 
the intervertebral disc disease or 
varicose veins for which [the veteran] 
was receiving disability compensation.  
Moreover, there is no evidence that the 
disc disease or the varicose veins 
contributed to his demise.

Legal analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may also be granted for any 
disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2001).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2001). 

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2001).

As discussed above, the veteran's certificate of death does 
not list either of the veteran's service-connected disorders 
as a disability causing, or contributing to, the veteran's 
death in April 1995.  In support of her appeal, the appellant 
and her son have provided testimony of their having witnessed 
the veteran's health's deterioration throughout the years, 
and readily observable signs such as lack of mobility and 
swelling of the legs.  This evidence is considered lay 
evidence, and it is certainly deemed credible.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(2)).

Additionally, the appellant and her son have provided their 
own interpretation of the medical evidence that is of record, 
to the effect that it reveals that the service-connected 
disabilities played at least a contributory role in the 
veteran's demise.  Neither individual, however, has shown, 
nor claimed, that he or she is qualified, through education, 
training or experience, to offer medical diagnoses, 
statements, or opinions.  Therefore, their opinions, while 
offered in good faith, cannot be considered competent medical 
evidence and, as such, they are insufficient for purposes of 
establishing nexus, or causation.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); also, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The question of causation was also addressed, as noted 
earlier, in the two VA medical opinions that were rendered in 
May 1998, which are considered competent medical evidence, 
because they were subscribed by medical experts.  Both 
opinions negate the existence of a nexus, or causal 
relationship, between the veteran's service-connected 
disabilities and the cause of the veteran's death:  in the 
first one, it was noted that the intervertebral disc syndrome 
contributed "very little, if any at all," to the veteran's 
demise, while in the second one it was explicitly stated that 
there was "no cause and effect relationship" (i.e., no 
nexus) between the conditions that caused the veteran's death 
and his two service-connected disabilities, and that there 
was also "no evidence that the [service-connected] disc 
disease or the varicose veins contributed to his demise."

The Board has considered the request for an opinion by an 
independent medical expert; however, the Board does not 
believe that such an opinion is necessary for an equitable 
disposition of the matters under consideration in this case 
since a question of medical controversy or complexity has not 
been raised.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  The VA 
medical opinions are uncontroverted, well reasoned and 
provide written bases for their conclusions.  In essence, it 
is not shown in the present case that the veteran's service-
connected disabilities caused, or contributed to, the 
veteran's death in April 1995.  

As to the question of entitlement to Chapter 35 benefits, it 
is noted that VA regulation provides basic eligibility to a 
surviving spouse of a veteran if the veteran was discharged 
from service under conditions other than dishonorable, or 
died in service, and it is shown that he had a permanent 
total service-connected disability at the date of his death, 
or that he died as a result of a service-connected 
disability.  See 38 C.F.R. § 3.807(a) (2001).

There is no dispute about the honorable character of the 
veteran's discharge from active military service in 1943.  
However, as discussed above, the veteran was not service 
connected for the disability that caused his death in April 
1995, nor for the disability that contributed to it, and it 
is not shown that the veteran's service-connected 
disabilities, which were never rated as totally disabling, 
caused, or contributed to, the veteran's death in April 1995.  
Consequently, this particular aspect of the appellant's claim 
fails as well because of the absence of legal merit or lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

In view of all the above, the Board concludes that service 
connection for the cause of the veteran's death, to include 
entitlement to educational benefits pursuant to 38 U.S.C.A. 
Chapter 35, is not warranted.


ORDER

The appeal of the claim of entitlement to service connection 
for the cause of the veteran's death, to include entitlement 
to educational benefits pursuant to 38 U.S.C.A. Chapter 35, 
is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

